— Order, Family Court, New York County (Edward M. Kaufmann, J.), entered November *63226, 1991, which denied respondent mother’s motion to add respondent father’s live-in paramour as a party respondent, unanimously affirmed, without costs.
Family Court may not exercise jurisdiction over respondent father’s paramour, who accompanied him and the subject child during an unsupervised visitation on the day that cocaine was allegedly found in the child’s urine, since she was not a regular member of the child’s household and thus not a "person legally responsible” for the child’s care within the meaning of Family Court Act § 1012 (g) (Matter of Faith GG., 179 AD2d 901). Concur — Murphy, P. J., Rosenberger, Ellerin, Ross and Rubin, JJ.